Title: JM Editorial in the National Intelligencer, 23 December 1807
From: Madison, James
To: 



December 23, 1807

This is a strong measure proceeding from the energy of the public councils, appealing to the patriotism of their constituents, and is of all measures the one peculiarly adapted to the crisis.  The honest judgment of all parties has anticipated and called for it.
The measure could no longer, in fact, be delayed without sacrificing the vital interests of the nation.
Great-Britain by interpolations into the maritime code operating on her enemies through the violated rights of neutrals, furnished an occasion which was seized by the French government for the decree of November 1806, interdicting commerce with G. Britain, which was adopted by the allies of France, particularly by Spain, in her decree of February 1807.
The decree of November was followed by the retaliating British order of January 1807, making war on all neutral trade usually carried on from the ports of one enemy to those of another.
France, again seconded by Spain and other allies, is retaliating on this order, by new constructions extending their decrees to all trade from British territories or in British articles.
And it is clear that if not already done, G. Britain meditates further retaliations, most probably an interdict of all trade by this country, (now the only neutral one) with the enemies of G. Britain, that is to say with the whole commercial world.
To these destructive operations against our commerce, is to be added the late proclamation of G. Britain on the subject of seamen.  This extraordinary instrument, instead of relinquishing the pretension with respect to alledged deserters on board national ships, extends it to all British seamen on board; varying only the mode of process, from that used by Berkely, to a redress to be obtained by the government itself.  And with respect to seamen on board merchant vessels, the proclamation has made it the duty of all her sea officers to search for and seize all such as they may call British natives; whether wanted or not for the service of their respective ships.  From the proportion of American citizens heretofore taken under the name of British seamen, may be calculated the number of victims to be added by this formal sanction to the claim of British officers, and the conversion of that claim into a duty.
Thus the ocean presents a field only where no harvest is to be reaped but that of danger, of spoliation and of disgrace.
Under such circumstances the best to be done is what has been done; a dignified retirement within ourselves; a watchful preservation of our resources; and a demonstration to the world, that we possess a virtue and a patriotism which can take any shape that will best suit the occasion.
It is singularly fortunate that an embargo, whilst it guards our essential resources, will have the collateral effect of making it the interest of all nations to change the system which has driven our commerce from the ocean.
Great Britain will feel it in her manufactures, in the loss of naval stores, and above all in the supplies essential to her colonies; to the number of which she is adding by new conquests.
France will feel it in the loss of all those colonial luxuries, which she has hitherto received through our neutral commerce; and her colonies will at once be cut off from the sale of their productions, and the source of their supplies.
Spain will feel it, more perhaps than any, in the failure of imported food, not making enough within herself, and in her populous and important colonies which depend wholly on us for the supply of their daily wants.
It is a happy consideration also attending this measure that although it will have these effects, salutary it may be hoped, on the policy of the great contending nations, it affords neither of them the slightest ground for complaint.  The embargo violates the rights of none.  Its object is to secure ourselves.  It is a measure of precaution, not of aggression.  It is resorted to by all nations, when their great interests require it.  All of them have made us on different occasions feel the effects of such a resort on our commercial interests.  And it could be the less murmured at, by those who may be incidentally affected by the present embargo; inasmuch as they have forced us into the measure, by the direct effect on us, of measures founded in an alledged regard for their own eventual safety and essential interests.
But may not the embargo bring on war from some of the nations affected by it?  Certainly not; if war be not predetermined on against us.  Being a measure of peace and precaution; being universal, and therefore impartial; extending in reality as well as ostensibly to all nations, there is not a shadow of pretext to make it a cause of war.  War, therefore, let it be repeated, cannot be the result; unless it be in pursuance of a predetermined plan of hostility against this country.
Will it not be an impediment to amicable negociations with nations with which we have unsettled differences?  Not more than any other precaution; not more certainly than military preparations, with which depending negociations are frequently accompanied, and sometimes professedly armed.  The policy of President Washington sent Mr. Jay into negociation, with an embargo in his hand.  Would the treaty he made have been the worse, if the embargo had not been rescinded?
Might not the embargo have been better modified?  Might not, particularly, the vessels of the several foreign nations have been allowed to carry on trade from our ports?
The plausibility of such an exception vanishes at once, when tested by its inevitable and inadmissible consequences.
1.  It would have given so decided and exclusive an advantage to one of the belligerent parties, that it would have been difficult to justify it to the others.  Great Britain, having the command of the sea and the means of conveyance, would have supplied her wants, whilst her enemies, having neither, would be left destitute.
2.  Having the monopoly of our market, her agents would obtain supplies at half their value.
3.  The competition to sell to them, would have made every purchase a favor, and consequently a source of dreadful influence.
4. Our mariners thrown out of employment, would have been easily enticed into foreign service, never probably to be regained.  Our ships might perhaps be bought up at the same time for half their value, and be lost to the nation.
5.  In fine the exception, thus operating in favor of Great Britain, would have done what above all things she would have wished.  It would have given her a monopoly of the trade of the world; would have secured all her supplies on the best terms, whilst her enemies and rivals would go without altogether; and to crown the whole, it would without the benefit of more than a very scanty market for our produce, have given her the greatest possible interest in persevering in those regulations, and prolonging that state of things, which forms the present afflicting crisis to this country.
The embargo then is the best expedient in its best form.  It has been recommended by the President, who has the best means of knowing the policy of foreign governments, and it has been adopted by Congress, who are alone able to provide in such cases for the security of the public rights and interests: adopted almost unanimously by the Senate, and by as large a majority in the House of Representatives, as is to be expected in any case, where an honest difference of opinion may be added to the habitual opposition of party spirit.
All that remains then for a people confiding in their government is to rally round the measure which that government has adopted for their good, and to secure its just effect, by patently and proudly submitting to every inconvenience which such a measure necessarily carries with it.
